    Case 3:19-cv-00085-REP Document 1 Filed 02/11/19 Page 1 of 8 PageID# 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

LULA WILLIAMS, GLORIA TURNAGE, :
GEORGE HENGLE, DOWIN COFFY       :
                                 :
                     Plaintiffs, :
                                 :
v.                               :                  Civil Action No. 3:19-cv-85
                                 :
MICROBILT COPORATION, PHILIP     :
BURGESS, MATT MARTORELLO, and :
KARRIE WICHTMAN,                 :
                                 :
                     Defendants. :

                                        COMPLAINT

       COME NOW the Plaintiffs, by counsel, and for their Complaint against the Defendants,

they allege as follows:

                               PRELIMINARY STATEMENT

       1.      This action is brought against Defendants Microbilt Corporation, Philip Burgess,

Matt Martorello, and Karrie Wichtman pursuant to the Fair Credit Reporting Act (“FCRA”). In

particular, Plaintiffs bring this claim because Microbilt Corporation provided their consumer

reports to one or more third parties without a permissible purpose in violation of § 1681b, which

enumerates specific purposes when a consumer reporting agency may furnish a report and “no

other.” 15 U.S.C. § 1681b(a). As reflected by the discovery produced in a related proceeding,

Defendants Philip Burgess, Matt Martorello, and Karrie Wichtman requested and obtained the

Plaintiffs’ consumer reports to attempt to gain a litigation advantage in the Williams v. Big

Picture Loans, LLC case; therefore, they are separately liable under the FCRA.



                                       JURISDICTION
    Case 3:19-cv-00085-REP Document 1 Filed 02/11/19 Page 2 of 8 PageID# 2



       2.       The jurisdiction of this Court is conferred by the FCRA at 15 U.S.C. § 1681(p)

and 28 U.S.C. §1331.

       3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

                                            PARTIES

       4.       Each Plaintiff is a natural person and a consumer as defined by 15 U.S.C. §

1681a(c).

       5.       Upon information and belief, Defendant Microbilt Corporation (“Microbilt”) is a

Delaware corporation doing business as a consumer reporting agency as defined and governed

by the FCRA, 15 U.S.C. § 1681a(f).

       6.       Upon information and belief, Defendant Philip Burgess (“Burgess”) is a natural

person and the founder of Microbilt. At all relevant times to this Complaint, Burgess was a

“user” as governed by the FCRA.

       7.       Upon information and belief, Defendant Matt Martorello (“Martorello”) is a

natural person. At all relevant times to this Complaint, Martorello was a “user” as governed by

the FCRA.

       8.       Upon information and belief, Defendant Karrie Wichtman (“Wichtman”) is a

natural person. At all relevant times to this Complaint, Wichtman was a “user” as governed by

the FCRA.

                                                 FACTS

       33.      On June 22, 2016, the Plaintiffs in this case filed a lawsuit against Big Picture

Loans, LLC, Ascension Technologies, LLC, and Defendant Martorello regarding an illegal rent-

a-tribe scheme. Williams v. Big Picture Loans, LLC, 3:17-cv-461 (E.D. Va.) (the “Big Picture

Litigation”).




                                                2
    Case 3:19-cv-00085-REP Document 1 Filed 02/11/19 Page 3 of 8 PageID# 3



        34.    On or around July 7, 2017, Defendant Burgess procured Plaintiffs’ consumer

reports from Microbilt and forwarded them to Defendant Wichtman, an attorney for Big Picture

Loans and Ascension Technologies, at the request of Defendant Martorello.

        35.    These reports obtained and used for litigation purposes in the Big Picture

Litigation, including to gather information on Plaintiffs’ credit history to make arguments

regarding their standing and potential adequacy as class representatives.

        36.    However, the FCRA does not permit a consumer reporting agency to furnish, or a

user to receive, credit reports for use in litigation. 15 U.S.C. § 1681b(a).

        37.    Therefore, Microbilt was not permitted to furnish Plaintiff’s consumer reports to

Burgess, Martorello, and Wichtman, nor were these individuals permitted to receive them.

        38.    Plaintiffs only recently discovered this illegal access of their consumer reports

when Defendant Martorello produced text messages in the Big Picture Litigation. Specifically,

on July 7, 2017, Martorello and Wichtman exchanged the following text messages:

SMS            7/7/2017        To: +14802426959         Phil from microbilt is sending you the
Messages       11:21:41        Wichtman Karrie          plaintiffs subprime credit history... he says
               AM (UTC-                                 they appear "very active". which sounds
               4)                                       unlike someone harmed.
SMS            7/7/2017        From:                    Got it! Thanks
Messages       11:30:31        +14802426959
               AM (UTC-        Wichtman Karrie
               4)
SMS            7/7/2017        To: +14802426959         at your service
Messages       11:40:11        Wichtman Karrie
               AM (UTC-
               4)

        39.    Further, Plaintiff Williams had requested a full copy of her Microbilt file in early

2018.

        40.    In response to Plaintiff Williams’s request, Microbilt sent Plaintiff Williams a

copy of her file on March 8, 2018.


                                                  3
    Case 3:19-cv-00085-REP Document 1 Filed 02/11/19 Page 4 of 8 PageID# 4



       41.      The report that Microbilt sent to Plaintiff Williams did not disclose the July 2017

inquiry in which Microbilt provided Plaintiff Williams’s reports to Burgess, Martorello, and

Wichtman.

       42.      Defendants’ FCRA violations were willful. The FCRA’s requirements regarding

the furnishing and receiving of consumer reports only for an enumerated permissible purpose

and the disclosure of a full consumer file in response to a consumer’s request are well defined by

the statute and the applicable case law. The Defendants were well aware of these requirements.

Thus, their violations of the statute were willful.

             COUNT ONE: VIOLATION OF FAIR CREDIT REPORTING ACT
                               15 U.S.C. §1681b(a)
                           (DEFENDANT MICROBILT)

       43.      Plaintiffs reallege and incorporate all other factual allegations set forth in the

Complaint.

       44.      Defendant Microbilt violated the FCRA, 15 U.S.C. §1681b(a) by furnishing the

Plaintiffs’ consumer reports to Defendants Burgess, Martorello, and Wichtman without a

permissible purpose to do so. Specifically, Defendant Microbilt impermissibly furnished a copy

of Plaintiffs’ consumer reports to Defendants Burgess, Martorello, and Wichtman on or around

July 7, 2017.

       45.      As a result of Defendant Microbilt’s conduct, the Plaintiffs suffered actual

damages including, without limitation, credit damage, violation of privacy, and other emotional

and mental distress.

       46.      Defendant Microbilt’s conduct was willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, it was negligent, entitling the Plaintiffs to recover under 15 U.S.C. §1681o.




                                                  4
    Case 3:19-cv-00085-REP Document 1 Filed 02/11/19 Page 5 of 8 PageID# 5



       47.     The Plaintiffs are also entitled to recover actual damages, statutory damages, costs

and attorneys’ fees in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n

and §1681o.

             COUNT TWO: VIOLATION OF FAIR CREDIT REPORTING ACT
                              15 U.S.C. §1681e(a)
                          (DEFENDANT MICROBILT)

       48.     Plaintiffs reallege and incorporate all other factual allegations set forth in the

Complaint.

       49.     Defendant Microbilt violated the FCRA, 15 U.S.C. §1681e(a) by furnishing the

Plaintiffs’ consumer reports to Defendants Burgess, Martorello, and Wichtman, without a

permissible purpose to do so and by failing to maintain reasonable procedures to limit to

furnishing of consumer reports to the purposes listed under §1681b. Specifically, Defendant

Microbilt impermissibly furnished a copy of Plaintiffs’ consumer reports to Defendants Burgess,

Martorello, and Wichtman on or around July 7, 2017.

       50.     As a result of Defendant Microbilt’s conduct, the Plaintiffs suffered actual

damages including, without limitation, credit damage, violation of privacy, and other emotional

and mental distress.

       51.     Defendant Microbilt’s conduct was willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, it was negligent, entitling the Plaintiffs to recover under 15 U.S.C. §1681o.

       52.     The Plaintiffs are also entitled to recover actual damages, statutory damages, costs

and attorneys’ fees in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n

and §1681o.

          COUNT THREE: VIOLATION OF FAIR CREDIT REPORTING ACT
                            15 U.S.C. §1681g(a)



                                                 5
    Case 3:19-cv-00085-REP Document 1 Filed 02/11/19 Page 6 of 8 PageID# 6



      (PLAINTIFF WILLIAMS’S CLAIM AGAINST DEFENDANT MICROBILT)

       53.     Plaintiffs reallege and incorporate all other factual allegations set forth in the

Complaint.

       54.     Defendant Microbilt violated the FCRA, 15 U.S.C. §1681g(a) by failing to

provide a complete copy of Plaintiff Williams’s file, including a list of each person that procured

a consumer report about her in the previous year, upon her request.

       55.     As a result of Defendant Microbilt’s conduct, Plaintiff Williams suffered actual

damages including, without limitation, the denial of important information that was to have been

part of their consumer disclosure otherwise to be provided upon request. The right to this

information was determined by Congress to be important measures of Microbilt’s process to

ensure continued accuracy and completeness in its files and reports.

       56.     Defendant Microbilt’s conduct was willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the

alternative, it was negligent, entitling Plaintiff Williams to recover under 15 U.S.C. §1681o.

       57.     Plaintiff Williams is also entitled to recover actual damages, statutory damages,

costs and attorneys’ fees in an amount to be determined by the Court pursuant to 15 U.S.C.

§1681n and §1681o.

             COUNT FOUR: VIOLATION OF FAIR CREDIT REPORTING ACT
                               15 U.S.C. §1681b(f)
              (DEFENDANTS BURGESS, MARTORELLO, AND WICHTMAN)

       58.     Plaintiffs reallege and incorporate all other factual allegations set forth in the

Complaint.

       59.     Defendants Burgess, Martorello, and Wichtman violated the FCRA, 15 U.S.C.

§1681b(f) by obtaining and using the Plaintiffs’ consumer reports without a permissible purpose




                                                 6
    Case 3:19-cv-00085-REP Document 1 Filed 02/11/19 Page 7 of 8 PageID# 7



to do so. Specifically, they impermissibly obtained copies of Plaintiffs’ credit reports on or

around July 7, 2017.

       60.     As a result of Defendants Burgess, Martorello, and Wichtman’s conduct, the

Plaintiffs suffered actual damages including, without limitation, credit damage, violation of

privacy, and other emotional and mental distress.

       61.     Defendants Burgess, Martorello, and Wichtman’s conduct was willful, rendering

them liable for punitive damages in an amount to be determined by the Court pursuant to 15

U.S.C. §1681n. In the alternative, they were negligent, entitling the Plaintiffs to recover under

15 U.S.C. §1681o.

       62.     The Plaintiffs are also entitled to recover actual damages, statutory damages, costs

and attorneys’ fees in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n

and §1681o.

       63.

       WHEREFORE, Plaintiffs demand judgment for actual, statutory and punitive damages

against Defendants, jointly and severally as requested above; for their attorneys’ fees and costs;

for prejudgment and post-judgment interest at the judgment rate, and such other relief the Court

deems just and proper.

       TRIAL BY JURY IS DEMANDED.

                                                     Respectfully submitted,
                                                     PLAINTIFFS

                                                     By___/s/ Kristi C. Kelly____________
                                                               Counsel




                                                7
   Case 3:19-cv-00085-REP Document 1 Filed 02/11/19 Page 8 of 8 PageID# 8



Kristi Cahoon Kelly, VSB #72791
Andrew J. Guzzo, VSB #82170
Casey S. Nash, VSB #84261
KELLY GUZZO, PLC
3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030
(703) 424-7570 – Telephone
(703) 591-0167 – Facsimile
E-mail: kkelly@kellyguzzo.com
E-mail: aguzzo@kellyguzzo.com
E-mail: casey@kellyguzzo.com
Counsel for Plaintiffs




                                     8
